Exhibit 10.19 Execution Version SENIOR SUBORDINATED NOTE PURCHASE AND SECURITY AGREEMENT AMONG PHYSICIANS FORMULA, INC., as the Borrower, THE GUARANTORS PARTY HERETO AND MILL ROAD CAPITAL, L.P., as the Purchaser, a Holder and the Holder Representative Dated as of November 6, 2009 SENIOR SUBORDINATED NOTE PURCHASE AND SECURITY AGREEMENT Physicians Formula, Inc. 1055 West 8th Street Azusa, CA Dated as of November 6, 2009 Mill Road Capital, L.P., as the Purchaser, a Holder and the Holder Representative, Two Sound
